DETAILED ACTION

Examiner’s Note
The Examiner acknowledges the cancelation of claims 1, 7 and 27 in the amendments filed 4/29/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 36-38 are allowed.

The following is an examiner’s statement of reasons for allowance:

The closest prior art reference is:

JP 2016160915 A to Mori et al. teaches a pressure-sensitive adhesive (PSA) comprising a vinyl monomer (A) having a glass transition temperature (Tg) of 70 to 150 °C, a number average molecular weight (Mn) of 500 to 10,000, is present in an amount of 0.5 to 60 parts by weight (para 0008, 0047), and comprises a combination of isobornyl methacrylate and methyl methacrylate (para 0017); and an acrylic PSA polymer (B) having a (Tg) of -80 to 0 °C, which overlaps that presently claimed, and being present in an amount of 100 parts by weight; wherein the PSA is applied to a separator and dried to form a PSA layer having a Tg surface layer portion that is higher by 30 °C or more than the Tg of the PSA layer as determined by photoelectron spectroscopy analysis (para 0007-0008, 0029, 0039).
Mori continues to teach that the polymer (B) comprises 30 to 100 % by mass of a (meth)acrylic acid alkoxyalkyl having an alkyl group with 4-12 carbon atoms towards sufficient adhesive strength, low-temperature adhesion and tack (para 0041-0043), and thus Mori teaches that the copolymerizable monomers such as the (meth)acrylic acid alkyl ester having 1 to 3 carbon atoms such as, inter alia, methyl (meth)acrylate (C1 alkyl group) (para 0044) would be present in an amount that overlaps that presently claimed (i.e. 20 to 70 mass%).
Mori also teaches that the PSA composition has a Tg of -80 to 0 °C (i.e. a first Tg) (para 0051), which overlaps that presently claimed, and Mori further teaches that the Tg of the surface layer portion (i.e. a second Tg) ranges from 9 to 62 °C (see the Tables in paragraph 0110-0111 of the original ‘915 document, which was cited on the IDS filed 8/2/2019), which overlaps that presently claimed. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Mori further teaches that the Tg of the vinyl monomer (A) is selected to provide a balance of adhesive strength under low speed peeling and high temperature conditions and durability (para 0029); that the Tg of the polymer (B) is selected to provide a balance of sufficient cohesion and adhesiveness (para 0039); that the Tg of the surface layer portion is adjusted to be at least 30 °C higher than the Tg of the PSA composition to provide a balance of sufficient low peeling rate, high temperature peeling strength, long-term suppression of floating and peeling, good durability, and high adhesive strength between the PSA and an adherend (0048-0049); and that the Tg of PSA composition is selected towards a balance of cohesion, adhesion, curved surface adhesion, flexibility and adhesion under low temperature conditions (para 0051).

The noted claims all require that the vinyl polymer (A) comprises the methyl and isobornyl methacrylates in a content of at least 80 mass % of said vinyl polymer (A).  However, while Mori does teach the two recited methacrylates (see above), Mori also requires the vinyl polymer (A) to comprise a significant amount of a fluorine-containing monomers (see para 0008 and 0013 of Mori), and thus does not allow for at least 80 mass% of the disclosed isobornyl and methyl methacrylates.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        5/4/2022